DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2021 was filed after the mailing date of the patent application on 11 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Citation #3 of NPL Reference was not considered because the reference was not completely cited.

Drawings
The drawings, received on 11 November 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 25 are objected to because of the following informalities:  Said claim recites “a carrier or bandwidth part”.  In order to improve claim clarity, Examiner respectfully suggests amending to “a carrier or a bandwidth part”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claim 28, the claim in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 12, 21, 24-29, 38, 42-43, 47-49, 58, 62-63, and 67-69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei (WO 2021087980 A1; hereinafter referred to as “Lei”).
Regarding Claim 38, Lei discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE) (¶118 & Fig. 12, Lei disclose a user equipment comprising a medium storing computer executable instructions for execution by a processor of the UE), cause the UE to: 
receive an indication (¶92 & Fig. 10 (1001), Lei discloses receiving, by a user equipment (UE) from a base station (BS), signaling) of whether a new data indicator (NDI) is to be provided (¶92 & Fig. 10 (1002), Lei discloses that the signaling causes the UE to generate HARQ-ACK feedback based on an associated New Data Indicator (NDI) bit.  ¶81-86 & ¶96, Lei discloses that the NDI bit is provided, by the UE, by generating HARQ-ACK information through an operation with the HARQ-ACK information bits) in connection with one-shot hybrid automatic repeat request (HARQ) feedback triggered for a HARQ process (¶81-86 & ¶96, Lei discloses that the NDI bit is provided by determining a one-shot HARQ-ACK codebook); and 
selectively provide the NDI with the one-shot HARQ feedback triggered for the HARQ process in accordance with the indication (¶93 & Fig. 10 (1003) & ¶81-86, Lei discloses transmitting, by the UE to the BS, HARQ feedback for each DL HARQ process of a plurality of processes based upon receipt of the signaling.  ¶81-86, Lei further shows that the NDI may be selectively provided through a plurality of different ways that HARQ feedback can be generated from the HARQ-ACK bit and the NDI bit).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 38.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 38.
Regarding Claim 58, Claim 58 is rejected on the same basis as Claim 38.
Regarding Claim 42, Lei discloses the non-transitory computer-readable medium of claim 38.
Lei further discloses the indication indicates that the NDI is to be carried in a physical uplink shared channel (¶31, Lei discloses that the signaling causes the UE to transmit, to the BS, HARQ feedback including the NDI for each DL HARQ process may be transmitted on a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH)).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 42.
Regarding Claim 62, Claim 62 is rejected on the same basis as Claim 42.
Regarding Claim 43, Lei discloses the non-transitory computer-readable medium of claim 38.
Lei further discloses the indication indicates that the NDI is to be carried in a physical uplink control channel (¶48 & Fig. 3, Lei discloses that the downlink control information (DCI) comprises a Physical Uplink Control Channel (PUCCH) resource indicator which indicates which resources on the PUCCH to provide the HARQ-ACK feedback where the HARQ-ACK feedback implicitly includes the NDI bits).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 43.
Regarding Claim 63, Claim 63 is rejected on the same basis as Claim 43.
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 42 and Claim 43.
Regarding Claim 47, Lei discloses the non-transitory computer-readable medium of claim 38.
Lei further discloses the indication indicates that the NDI is to be provided for a type of uplink shared channel (¶31 & ¶34, Lei discloses that the signaling causes the UE to transmit, to the BS, HARQ feedback including the NDI for each DL HARQ process may be transmitted on an unlicensed Physical Uplink Shared Channel (PUSCH).  Examiner correlates a PUSCH located on an unlicensed carrier as "a type of uplink shared channel").
Regarding Claim 67, Claim 67 is rejected on the same basis as Claim 47.
Regarding Claim 48, Lei discloses the non-transitory computer-readable medium of claim 38.
Lei further discloses the indication indicates that the NDI is to be provided for a format of uplink shared channel (¶81-86, Lei further shows that the NDI may be selectively provided through a plurality of different ways that HARQ feedback can be generated from the HARQ-ACK bit and the NDI bit.  Here, the manner in which the HARQ feedback is generated is a format.  ¶31, Lei further discloses that the HARQ feedback may be provided over the PUSCH).
Regarding Claim 68, Claim 68 is rejected on the same basis as Claim 48.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 47 and Claim 48.
Regarding Claim 49, Lei discloses the non-transitory computer-readable medium of claim 38.
Lei further discloses the indication indicates that the NDI is to be provided for one or more HARQ configurations (¶93 & Fig. 10 (1003) & ¶81-86, Lei discloses that the signaling causes the UE to transmit, to the BS, HARQ feedback including the NDI for each DL HARQ process of a plurality of DL HARQ processes.  Examiner correlates each DL HARQ process to a "HARQ configuration").
Regarding Claim 69, Claim 69 is rejected on the same basis as Claim 49.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 49.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 49.
Regarding Claim 26, Lei discloses the apparatus of claim 21.
Lei further discloses the indication indicates that the NDI is to be provided when a threshold number of carriers is activated for the UE (¶38, Lei discloses that the size of the HARQ-ACK codebook is based upon a number of configured carriers).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 26.
Regarding Claim 27, Lei discloses the apparatus of claim 21.
Lei further discloses the indication indicates that the NDI is to be provided when a threshold number of unlicensed carriers is activated for the UE (¶33-34 & ¶38, Lei discloses that the size of the HARQ-ACK codebook is based upon a number of configured unlicensed carriers.  ¶23 & ¶28, Lei discloses that communication between the UE and the BS may be over only unlicensed carriers).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 22, 39, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Karaki et al. (US 20200344012 A1; hereinafter referred to as “Karaki”).
Regarding Claim 39, Lei discloses the non-transitory computer-readable medium of claim 38.
However, Lei does not explicitly disclose the indication is received in radio resource control (RRC) information.
Karaki teaches the indication is received in radio resource control (RRC) information (¶201, Karaki teaches that the DCI indicating one-shot HARQ reporting can be configured via higher layer signaling.  Examiner correlates higher layer signaling to "radio resource control (RRC) information").
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lei by requiring the indication is received in radio resource control (RRC) information as taught by Karaki because channel contention is not increased and utilization of the band is improved (Karaki, ¶9).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 39.
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 39.
Regarding Claim 59, Claim 59 is rejected on the same basis as Claim 39.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474